03/23/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: OP 20-0144


                                        OP 20-0144                          FILED
                                                                            MAR 23 2020
ROGER LUKE BELL,
                                                                       Bowen
                                                                    Cleric of Greenwood
                                                                             Supreme Courf:
                                                                       State of
                                                                                Montana
             Petitioner,

      v.
                                                                    ORDER
LYNN GUYER, Warden
Montana State Prison,                            131         3



             Respondent.



       Representing himself, Roger Luke Bell has filed a petition for a writ ofhabeas corpus.
Upon review of his petition, we deem it appropriate to require a response. Therefore,
       IT IS ORDERED that the Attorney General or counsel for the Department of
Correction is GRANTED thirty days from the date of this Order in which to prepare, file,
and serve a written response to the petition for writ of habeas corpus together with
appropriate documentary exhibits and legal memorandurn in support.
       The Clerk of the Supreme Court is directed to provide a copy of this Order to the
Attorney General; to counsel for the Department of Corrections; and to Petitioner personally.
                        rd
      DATED this 23 day of March, 2020.




                                                                  Justice